UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 September 29, 2015 Commission File Number: 001-35464 Caesarstone Sdot-Yam Ltd. (Translation of registrant’s name into English) Kibbutz Sdot Yam MP Menashe Israel 3780400 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- EXPLANATORY NOTE On September 25, 2015, Caesarstone Sdot-Yam Ltd. (“Caesarstone”) issued a press release entitled “Caesarstone Issues Update Regarding Board of Directors.” Also on September 28, 2015, Caesarstone issued a press release entitled “CaesarstoneBoard Reaffirms Governance Practices andConfidencein its Management Team.” The press releases are furnished herewith as Exhibit 99.1 and Exhibit 99.2. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAESARSTONE SDOT-YAM LTD. By: /s/Michal Baumwald Oron Name: Michal Baumwald Oron Title: General Counsel Date: September 29, 2015 EXHIBIT INDEX Exhibit
